Title: To George Washington from John Lawson, 25 April 1787
From: Lawson, John
To: Washington, George



Sir
⟨Dumfr⟩ies 25th April 1787

Your favor of the 17th is now before me, & this day only Neptune made his appearance he says his only reason for coming away in the manner he did was to avoid being Sold at So great a distance from his Wife; at the Same time he says he is very

willing to be hired to you—I have therefore Sent him up again that you may, if it Suits you, keep him or hire by the Month or Year as you may chuse & on Such wages as are reasonable of which you will be a better judge than myself. I am respectfully Sir Your mo: obt Servt

Jno. Lawson

